379 U.S. 644 (1965)
NATIONAL LABOR RELATIONS BOARD
v.
ADAMS DAIRY, INC.
No. 25.
Supreme Court of United States.
Decided January 18, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
Solicitor General Cox, Arnold Ordman, Dominick L. Manoli and Norton J. Come for petitioner.
J. Leonard Schermer for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded to the United States Court of Appeals for the Eighth Circuit for reconsideration in light of Fibreboard Paper Products Corp. v. Labor Board, ante, p. 203.